DETAILED ACTION
Response to Amendment
Applicant’s after final submission filed on 5/17/2021 has been entered.  Claims 1-22 remain pending in this application.  Applicant's amendments to the claims have overcome each and every objection and rejection under 35 U.S.C. §§ 102 and 103 previously set forth in the Final Office Action mailed 3/16/2021.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/17/2021, with respect to the prior art rejections, have been fully considered and are persuasive.  The prior art rejection of 3/16/2021 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 6/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,542,117 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-22 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “receiving, at a domain name registry, a request for access to a shared registration system (SRS) of the domain name registry, wherein the request originates from a non-registrar service provider, wherein the request comprises an authorization information, wherein the domain name registry is configured to publish zone information used to resolve a domain name query; determining whether the authorization information is valid based on the authorization information and an electronically stored authorization information associated with a domain name; and allowing the non-registrar service provider access to a subset of domain management functions of the SRS based on a determination that the authorization information is valid”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art, but found no new relevant references.  Examiner notes that the claim language of the present application is similar to that of parent application 14/844,703, now US .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEON Y TSENG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441